                                                                          Case 2:19-cv-00347-GMN-PAL Document 9 Filed 03/22/19 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DIONE C. WRENN, ESQ.
                                                                          Nevada Bar No. 13285
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           dwrenn@grsm.com

                                                                      7   Matthew D. Murphey (Pro Hac Vice to be filed)
                                                                          mmurphey@tocounsel.com
                                                                      8   Meghan K. Canty (Pro Hac Vice to be filed)
                                                                          mcanty@tocounsel.com
                                                                      9   THEODORA ORINGHER PC
                                                                          535 Anton Boulevard, Ninth Floor
                                                                     10   Costa Mesa, California 92626-7109
                                                                          Telephone: (714) 549-6200
Gordon Rees Scully Mansukhani, LLP




                                                                     11   Facsimile: (714) 549-6201
                                     300 S. 4th Street, Suite 1550




                                                                     12   Attorneys for Plaintiff
                                        Las Vegas, NV 89101




                                                                     13
                                                                                                           UNITED STATES DISTRICT COURT
                                                                     14
                                                                                                                 DISTRICT OF NEVADA
                                                                     15
                                                                          CENEGENICS, LLC,                                        )   Case No.: 2:19-CV-00347 GMN-PAL
                                                                     16                                                           )
                                                                                                    Plaintiff,                    )
                                                                     17                                                           )   STIPULATION AND ORDER TO
                                                                          vs.                                                     )   EXTEND TIME TO FILE
                                                                     18                                                           )   ANSWER TO COMPLAINT [ECF
                                                                          EHORMONES MANAGEMENT LLC dba                            )   NO. 1]
                                                                     19   EHORMONES MD.                                           )
                                                                                                                                  )
                                                                     20                         Defendants.                       )
                                                                                                                                  )
                                                                     21

                                                                     22          Pursuant to Local Rules 6-1 and 7-1, Plaintiff CENEGENICS, LLC, and Defendant
                                                                     23   EHORMONES MANAGEMENT LLC dba EHORMONES MD., by and through their
                                                                     24   respective attorneys of record, stipulate as follows:
                                                                     25                                             STIPULATION
                                                                     26          1.      Plaintiff filed its Complaint on February 27, 2019 [ECF No. 1].
                                                                     27          2.      Defendant was served with process on or about March 4, 2019 making the
                                                                     28   response to the complaint due on March 25, 2019.

                                                                                                                           -1-
                                                                          Case 2:19-cv-00347-GMN-PAL Document 9 Filed 03/22/19 Page 2 of 2



                                                                      1          3.      Plaintiff and Defendant have engaged in discussions regarding potential

                                                                      2   resolution of this matter.

                                                                      3          4.      Defendant has requested an additional twenty-one days to respond to the

                                                                      4   Complaint while the parties continue resolution discussions.

                                                                      5          5.      Plaintiff has agreed to Defendant’s request for an extension of twenty-one days.

                                                                      6          6.      Defendant contends that the extension is necessary to allow Defendant to prepare

                                                                      7   an appropriate response if the matter does not settle first.

                                                                      8          7.      An extension will allow the parties to focus their resources and expenses on

                                                                      9   resolving this matter rather than motion practice related to the Complaint.

                                                                     10          8.      This stipulation is not made for purposes of delay.
Gordon Rees Scully Mansukhani, LLP




                                                                     11          9.      Therefore, the parties agree that Defendant’s response to the Complaint should
                                     300 S. 4th Street, Suite 1550




                                                                     12   now be due on or before April 15, 2019.
                                        Las Vegas, NV 89101




                                                                     13
                                                                          DATED: March_22, 2019.                              DATED: March 22, 2019.
                                                                     14
                                                                          GORDON REES SCULLY MANSUKHANI,                      SQUIRE PATTON BOGGS, LLP
                                                                     15   LLP

                                                                     16
                                                                          /s/ Robert S. Larsen                                /s/ Joseph P. Grasser
                                                                     17   ROBERT S. LARSEN, ESQ.                              Joseph P. Grasser, Esq.
                                                                          Nevada Bar No. 7785                                 275 Battery Street, Suite 2600
                                                                     18   300 South 4th Street, Suite 1550                    San Francisco, California 94111
                                                                          Las Vegas, Nevada 89101
                                                                     19                                                       Attorney for Defendant
                                                                          Matthew Murphy, Esq.
                                                                     20   THEODORA ORINGHER PC
                                                                          535 Anton Blvd, Ninth Floor
                                                                     21   Costa Mesa, CA 92626-7109

                                                                     22   Attorneys for Plaintiff

                                                                     23
                                                                                                                        ORDER
                                                                     24
                                                                                                                         IT IS SO ORDERED.
                                                                     25

                                                                     26
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                     27
                                                                                                                         DATED:          March 22, 2019
                                                                     28

                                                                                                                           -2-
